Franklin Credit Holding Corp 10-K Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT 6 Harrison Corp. Accu 95 Corp Accu 99 Corp Acredit 75 Ark 38 Corporation Beach Funding Corp. Branford 55 Corp. Cal Second 49 Corp. Cape 77 Corp CAPT 47 Corp. Century 78 Corp Coast 56 Corp Coast 62 Corp Coast 74 Corp Coast 96 Corp DAPT 51 Corp. Emerge 64 Corp Emod 65 Corp Emsec 66 Corp Ericsson Associates Inc. FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp 1 FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp 2 FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC 2orp FCMC B-One 2orp FCMC B-One 2orp FCMC B-One 2orp FCMC B-One 2orp FCMC B-One 2orp FCRFXIX FCRF II (Fra) FCRF VI (Fra) FCRF VII (Fra) FCRF VIII FCRF X FCRF XII FCRF XIV (Fra) FCRF XVIII FCRF XX Firstco 80 Corp Firstgold 69 Corp Flow 2orp 3 Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2rop Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp 4 Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 2orp Flow 99 - 70 Corp Flow 99 - 76 Corp Flow 99 - 88 Corp Flow 99 - 92 Corp Flow Purchase 98 Corp Fort 100 / FCMC 2orp Fort 100 B / Flow 2orp Fort Granite 44 Corp Franklin Credit Mgmt Corp Franklin Credit Asset Corp Franklin Credit Loan Servicing LLC Franklin Credit Trust Series I Free 73 Corp Free 81 Corp Free/ Emgold 67 Corp Garfield 48 Corp. Green 89 Corp Greenwich First Corp (XXII) Greenwich Funding Corp Greenwich Mgnt Corp (XXIIl) Harrison 1st Corp. Harrison Financial Assoc Harrison Financial Corp Harrison Funding Corp Home Fed 57 Corp Hudson Mgmt Corp Island 52 Corp. Ivy City 72 Corp Jackson Union 28 Corp. Jersey 45 Corp Juniper Corp 5 Kearney 39 Corp Kearny 61 Corp Madison 54 Corp. Mass Fed 29 Corp. Modgold 68 Corp Morgan 85 New Haven 40 Corp New Haven 53 Corp. New Haven 58 Corp New Haven 63 Corp Newport 50 Corp. North Fork 41 Corp. Norwich 42 Corp NY APT 33 Corp. Pan Cal 98 Corp Pancal 82 Corp Pancal 93 Corp Park 86 Park 94 Corp Park 97 Corp Penn 100 Penn 100 B Point 91 Corp Rapid Point 60 Corp Rontex 1617 Corp. Shelton 46 Corp. St. Pete 43 Corp. Tampa 79 Corp Tribeca Funding Corp (XXI) Tribeca L 2005 Corp Tribeca Lending Corp Tribeca Lending Trust Series I Tribeca LI 2005 Corp Tribeca LII 2005 Corp Tribeca LIII 2005 Corp Tribeca LIV 2005 Corp Tribeca LIX 2006 Corp Tribeca Loan Corp Tribeca LV 2005 Corp Tribeca LVI 2005 Corp Tribeca LVII 2006 Corp Tribeca LVIII 2006 Corp Tribeca LX 2006 Corp Tribeca LXI 2006 Corp Tribeca LXII 2006 Corp Tribeca LXIII 2006 Corp Tribeca LXIV 2006 Corp Tribeca LXIX 2006 Corp Tribeca LXV 2006 Corp Tribeca LXVI 2006 Corp Tribeca LXVII 2006 Corp 6 Tribeca LXVIII 2006 Corp Tribeca LXX 2006 Corp Tribeca LXXI 2006 Corp Tribeca LXXII 2006 Corp Tribeca LXXIII 2006 Corp Tribeca LXXIV 2006 Corp Tribeca LXXIX 2007 Corp Tribeca LXXV 2006 Corp Tribeca LXXVI 2006 Corp Tribeca LXXVII 2006 Corp Tribeca LXXVIII 2006 Corp Tribeca LXXX 2007 Corp Tribeca LXXXI 2007 Corp Tribeca LXXXII 2007 Corp Tribeca LXXXIII 2007 Corp Tribeca LXXXIV 2007 Corp Tribeca LXXXIX 2007 Corp Tribeca LXXXV 2007 Corp Tribeca LXXXVI 2007 Corp Tribeca LXXXVII 2007 Corp Tribeca LXXXVIII 2007 Corp Tribeca XC 2007 Corp Tribeca XCI 2007 Corp Tribeca XCII 2007 Corp Tribeca XCIII 2007 Corp Tribeca XCIV 2007 Corp Tribeca XCV 2007 Corp Tribeca XIX Corp Tribeca XV Corp Tribeca XVII Corp Tribeca XVIII Corp Tribeca XX Corp Tribeca XXI Corp Tribeca XXII Corp Tribeca XXIII Corp Tribeca XXIV Corp Tribeca XXIX 2005 Corp Tribeca XXV 2004 Corp Tribeca XXVI 2004 Corp Tribeca XXVII 2004 Corp Tribeca XXVIII 2004 Corp Tribeca XXX 2005 Corp Tribeca XXXI 2005 Corp Tribeca XXXII 2005 Corp Tribeca XXXIII 2005 Corp Tribeca XXXIV 2005 Corp Tribeca XXXIX 2005 Corp Tribeca XXXV 2005 Corp Tribeca XXXVI 2005 Corp Tribeca XXXVII 2005 Corp Tribeca XXXVIII 2005 Corp 7 Tribeca XXXX 2005 Corp Tribeca XXXXI 2005 Corp Tribeca XXXXII 2005 Corp Tribeca XXXXIII 2005 Corp Tribeca XXXXIV 2005 Corp Tribeca XXXXIX 2005 Corp Tribeca XXXXV 2005 Corp Tribeca XXXXVI 2005 Corp Tribeca XXXXVII 2005 Corp Tribeca XXXXVIII 2005 Corp Tribecca L Vantage 90 Corp Well 84 Corp WFB 83 Corp 8
